DETAILED ACTION
This is in response to application filed on 3/18/20, in which Claims 1-29 are presented for examination of which Claims 1, 11-13, 15 and 19 are in independent form.

Claim Objections
Claims 1-12 and 20-29 are objected to because of the following informalities: Please begin Claims 1 and 11-12 with “A sensor…” for clarity (Claims 2-10 are similarly objected to).  Please begin Claims 20-29 with “The water contaminant sensor…” for clarity.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 3-4 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Regarding Claim 3, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). (Claim 4 is similarly rejected for their dependency).
Claim 1 recites the limitation "the ascending order or the descending order ..." in line 2. There is insufficient antecedent basis for this limitation in the claim. (Claims *** are similarly rejected for their dependency).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4, 9-10 and 13 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by VAN REES et al. (Van Rees EP 3 147 577).
Regarding Claim 1, Van Rees discloses a sensor apparatus for determining when a water outlet needs flushing ([0019], fluid flows through the fluid passage of the fluid monitoring device from its fluid input to its fluid output, [0020] such as flushing fluid for a period of time through a drain before producing aerosolized mist from the fluid, in case of an indication of a hazardous or potential hazardous situation), comprising:
a. A water flow monitoring sensor adapted to be in contact with a source of water flowing through a conduit ([0064] Fig. 2 shows the fluid flow monitoring device of Fig. 1…the fluid input 13 and the fluid output 15 connect by a cylindrical fluid channel or passage 18. For detecting fluid flow through the fluid passage 18);
b. a microprocessor in electronic communication with the water flow monitoring sensor the circuit 40 comprises an electronic processing circuit 41; a fluid flow detection device 42, operatively electrically connected to a control input 43 of the electronic processing circuit 41; [0089] electronic processing circuit 41 may comprise a digital data processing circuit, such as microprocessor, MuP), the microprocessor configured to track water flow-generated movement representative of water usage ([0099] the fluid flow detection device 42 detects a fluid flow through the fluid passage 18 of the fluid flow detection device) and to calculate whether water stagnation time exceeds a predetermined threshold ([0100] as long as the calculated fluid flow absent time does not pass a maximum allowable stagnant fluid time, i.e. decision "No" of decision block 84, "Fluid flow absent time > maximum allowable stagnant fluid time?" and fluid flow remains absent, the fluid flow absent time is continuously aggregated by the electronic processing circuit 41); and 
c. indicia for signaling when the water is in need of flushing by a user, the indicia being in electronic communication with the microprocessor ([0100] the electronic processing circuit 41 provides an alarm signal as indicated by block 86, "Provide alarm signaling" whenever user presence in the vicinity of the fluid flow monitoring device 10; [0101] the alarm signal may be provided by the presentation means 45, under the control of the electronic processing circuit 41, such as by making one or a plurality of LED 28 emitting light in the colour red…may be a flash lighting, a running light, or other).
Regarding Claim 3, Van Rees discloses the indicia comprises visual indicia such as a colored light source ([0101] LED 28 emitting light in the colour red. This light emission may be a flash lighting, a running light, or other).
3>Regarding Claim 4, Van Rees discloses the visual indicia comprises one or more light-emitting diodes ([0101] plurality of LED 28).
firmly fixed) attached to the water outlet ([0026] the fluid flow monitoring device comprises a water tight housing, a first end of which comprising the fluid input and an opposite second end of which comprising the fluid output, wherein the fluid input is arranged for connecting an output of a water tap or the terminating end of a water pipe and the fluid output is arranged for directly connecting a shower head or a water hose terminating in a shower head; see FIG. 10-12).
Regarding Claim 10, Van Rees discloses the water flow monitoring sensor is attached in a noninvasive manner ([0026] the fluid flow monitoring device comprises a water tight housing…is arranged for directly connecting a shower head or a water hose terminating in a shower head, for example; see FIG. 10-12, doesn’t interfere with operation of shower head etc.).
Regarding Claim 13, Van Rees discloses a method for monitoring when a water source is in need of flushing ([0019] fluid flows; [0020]  flushing fluid), comprising the steps of: 
a. Providing a sensor apparatus comprising a water flow monitoring sensor adapted to be in direct contact with a water conduit ([0064], Fig. 2 fluid input 13 and the fluid output 15 connect by a cylindrical fluid channel or passage 18), and further comprising indicia for signaling when the water is in need of flushing by a user ([0100] electronic processing circuit 41 provides an alarm signal as indicated by block 86 (after determining fluid is stagnant block 84); [0101] plurality of LED 28), the indicia being in electronic communication with a microprocessor configured to track water flow-generated movement representative of water usage ([0099] the fluid flow detection device 42 detects a fluid flow through the fluid passage 18 of the fluid flow detection device) and to calculate whether the water stagnation time exceeds a predetermined threshold ([0100] as long as the calculated fluid flow absent time does not pass a maximum allowable stagnant fluid time, i.e. decision "No" of decision block 84, "Fluid flow absent time > maximum allowable stagnant fluid time?" and fluid flow remains absent, the fluid flow absent time is continuously aggregated by the electronic processing circuit 41); and
b. Attaching the sensor apparatus to a water source capable of being monitored in a non-invasive manner ([0026] the fluid flow monitoring device comprises a water tight housing, a first end of which comprising the fluid input and an opposite second end of which comprising the fluid output, wherein the fluid input is arranged for connecting an output of a water tap or the terminating end of a water pipe and the fluid output is arranged for directly connecting a shower head or a water hose terminating in a shower head, for example, see FIGs. 10-12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Van Rees.
Regarding Claim 7, Van Rees discloses the microprocessor is configured to determine the stagnation time of the last off time period, compare it to a predetermined threshold of between about one hour to in excess of about twenty-four hours, and if the stagnation time exceeds the threshold, the indicia is set to indicate "flush" to a next user ([0100] as long as the calculated fluid flow absent time does not pass a maximum allowable stagnant fluid time, i.e. decision "No" of decision block 84, "Fluid flow absent time > maximum allowable stagnant fluid time?" and fluid flow remains absent, the fluid flow absent time is continuously aggregated by the electronic processing circuit 41. Once the calculated fluid flow absent time is larger than the maximum allowable stagnant time, i.e. decision "Yes" of decision block 84, there may occur a potential hazardous situation as to the concentration of pathogens in the fluid source connecting to the fluid flow monitoring device 10, 30; [0020] as this flushing is initiated by and under control of a user, the risk of flooding or other trouble in case of malfunctioning), but doesn’t specify the threshold time.
However, Van Rees teaches the duration of the maximum fluid stagnant time and the delay period may be set by factory settings or being user settable ([0053]).
Van Rees discloses the claimed invention except for time period.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to set the time period to about 1 to 24 hours, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Allert 105 USPQ 233.
7>Regarding Claim 8, Van Rees discloses the microprocessor monitors the flush period, and, if the flush period is in excess of a calculated flush time, the indicia is set to indicate the water is flushed ([0111] adapted based on the required minimum amount of fluid that has to be flushed from a supply to provide a safe signaling; [0112] processing circuit 41 is arranged for calculating the delay period or flushing period based on the temperatures measured, such to ensure that a sufficient amount of water is flushed from each supply, prior to provide a safe signal).




Claims 2, 5-6, 11-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Van Rees in view of St. Jean et al. (St. Jean; US 2008/0071424).
Regarding Claim 2, Van Rees doesn’t disclose the water flow monitoring sensor comprises an accelerometer.
In the same field of endeavor, St. Jean discloses a positional flow sensing device includes an accelerometer or inclinometer with user readable indicators for tracking information associated with a succession of fluid flow events. The fluids can be any fluid that it may be desirable to monitor the dispensing of, such as beer, other beverages, or oil. Each fluid flow event volume is calculated based on control valve positional information, upon which the positional flow sensing device is installed. The positional flow sensing device is operatively coupled to a user interface having a display and grouping of switches arranged to provide to the user fluid volume related information during and after each fluid flow event.
St. Jean discloses the water flow monitoring sensor comprises an accelerometer ([0044] the positional flow sensor device is used to determine the position of a draft beer faucet handle. The sensor preferably comprises a multi-axis accelerometer coupled to a microcontroller, both preferably powered by on-board batteries; [0008] determine the volume of liquid dispensed, by way of a position sensor, such as this accelerometer or inclinometer analog position sensor**).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Van Rees with St. Jean using an accelerometer in order to accurately determine the volume of fluid dispensed through the water outlet, as suggested by St. Jean ([0008]).
2>Regarding Claim 5, St. Jean discloses the accelerometer is located proximate the terminus of the conduit (see FIG. 5 for accelerometer attachment to faucet).
at this stage of the flow diagram, in block 90 the fluid flow absent time may be reset for a new cycle, i.e. "Reset fluid flow absent time”).
Regarding Claim 11, Van Rees discloses a sensor apparatus for determining when a water outlet needs flushing ([0019] such that in use fluid flows through the fluid passage of the fluid monitoring device from its fluid input to its fluid output; [0020] such as flushing fluid for a period of time through a drain before producing aerosolized mist from the fluid, in case of an indication of a hazardous or potential hazardous situation), comprising: 
an indicia for signaling when the water is in need of flushing by a user (0100] accordingly, the electronic processing circuit 41 provides an alarm signal as indicated by block 86, "Provide alarm signaling" whenever user presence in the vicinity of the fluid flow monitoring device 10; [0101] the alarm signal may be provided by making one or a plurality of LED 28 emitting light), the indicia being in electronic communication with the microprocessor ([0100] as long as the calculated fluid flow absent time does not pass a maximum allowable stagnant fluid time, i.e. decision "No" of decision block 84, "Fluid flow absent time > maximum allowable stagnant fluid time?" and fluid flow remains absent, the fluid flow absent time is continuously aggregated by the electronic processing circuit 4*), but doesn’t disclose an accelerometer.
St. Jean discloses a flow measuring apparatus comprising an accelerometer adapted to be in direct contact with a source of water flowing through a conduit, the accelerometer being in communication with a microprocessor configured to track water flow-generated movement representative of water usage ([0008] accelerometer used to determine volume dispensed through the valve…can be provided with a reasonable accuracy indicating total fluid flow information; [0044] the positional flow sensor…comprises a multi-axis accelerometer coupled to a microcontroller, both preferably powered by on-board batteries);
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Van Rees with St. Jean using an accelerometer in order to accurately determine the volume of fluid dispensed through the water outlet, as suggested by St. Jean ([0008]).
Regarding Claim 12, Van Rees discloses a sensor apparatus for determining when a water outlet needs flushing ([0019], [0020]), comprising: 
b. a light-emitting diode for signaling to a user when the water is in need of flushing by the user, the light-emitting diode being in electronic communication with the microprocessor ([0100]-[0101] LED).
St. Jean discloses a flow measuring apparatus comprising an accelerometer adapted to be in direct contact with a source of water flowing through a conduit, the accelerometer being in communication with a microprocessor configured to track water flow-generated movement representative of water usage ([0008] accelerometer used to determine volume dispensed through the valve…can be provided with a reasonable accuracy indicating total fluid flow information; [0044] the positional flow sensor…comprises a multi-axis accelerometer coupled to a microcontroller, both preferably powered by on-board batteries);
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Van Rees with St. Jean using an accelerometer in order to accurately determine the volume of fluid dispensed through the water outlet, as suggested by St. Jean ([0008]).
Regarding Claim 14, St. Jean discloses the water flow monitoring sensor comprises an accelerometer ([0008], [0044]).

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al. (Clark; US 2012/0048386) in view of St. Jean and Van Rees.
Regarding Claim 15, Clark discloses a sensor network for monitoring when one or more water sources have been flushed ([0013] a system for detecting, isolating, and flushing contaminated water in a municipal water supply system; [0024] control the flow of water through sections of the water distribution network 17), comprising
a. A plurality of water flow monitoring sensors adapted to be attached to separate water conduits ([0025] as illustrated in FIG. 2, the monitoring and detection subsystem 23 includes at least one sensor 41a,b,c,...,n or an array of sensors 42 disposed in contact with water flowing through a conduit 44 in the water distribution network 17), comprising:
b. one or more nodes capable of connecting to each water flow monitoring sensor when necessary to communicate water data ([0024] the communication of the data to the monitoring facility 33 may be through wireless communication, an electronic network such as the Internet, or any communication method capable of communicating data);
c. one or more servers configured to communicate, store, access and process water data from the network (([0024] the communication of the data to the monitoring facility 33 may be through wireless communication, an electronic network such as the Internet; [0029] the contaminant monitoring and detection subsystem 23 may include a processor 43 such as a microprocessor for analyzing the output of the sensors 41 and determining whether the water has been contaminated);
d. communications infrastructure connecting the water flow monitoring sensors, nodes, servers and users ([0024] the communication of the data to the monitoring facility 33 may be through wireless communication, an electronic network such as the Internet, or any communication method capable of communicating data).
Clark does not disclose an accelerometer in direct contact with a source of water flowing through its conduit, the accelerometer being in communication with a microprocessor configured to track water flow generated movement representative of water usage; and indicia for signaling when the water is in need of flushing by a user, the indicia being in electronic communication with a microprocessor configured to calculate whether the water stagnation time exceeds a predetermined threshold; e. flushing indicia for signaling to a user when the water is in need of flushing by a user, the flushing indicia being available to a user in need of the information for determining whether the water stagnation time exceeds a predetermined threshold.
St. Jean discloses an accelerometer in direct contact with a source of water flowing through its conduit, the accelerometer being in communication with a microprocessor configured to track water flow-generated movement representative of water usage ([0008] accelerometer used to determine volume dispensed through the valve…can be provided with a reasonable accuracy indicating total fluid flow information; [0044] the positional flow sensor device is used to determine the position of a draft beer faucet handle. The sensor preferably comprises a multi-axis accelerometer coupled to a microcontroller, both preferably powered by on-board batteries; [0020] sensor unit includes a local controller unit 1, such as a microprocessor).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Clark with St. Jean using an accelerometer in order to accurately determine the volume of fluid dispensed through the water outlet, as suggested by St. Jean ([0008]).
Van Rees discloses an indicia for signaling when the water is in need of flushing by a accordingly, the electronic processing circuit 41 provides an alarm signal; [0101] the alarm signal may be provided by a plurality of LED 28 emitting light), the indicia being in electronic communication with a microprocessor configured to calculate whether the water stagnation time exceeds a predetermined threshold ([0100] as long as the calculated fluid flow absent time does not pass a maximum allowable stagnant fluid time); flushing indicia for signaling to a user when the water is in need of flushing by a user, the flushing indicia being available to a user in need of the information for determining whether the water stagnation time exceeds a predetermined threshold ([0100] accordingly, the electronic processing circuit 41 provides an alarm signal as indicated by block 86, "Provide alarm signaling" whenever user presence in the vicinity of the fluid flow monitoring device 10).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to  provide an indicia and threshold monitoring as taught by Van Rees in the water monitoring network of Clark as modified by St. Jean to assist users in determining whether to take precautionary measures to avoid becoming at risk of contaminants in water, as suggested by Van Rees ([0017]).
Regarding Claim 16, Clark discloses the communications infrastructure comprises the internet ([0024] communication, an electronic network such as the Internet, or any communication method capable of communicating data).
Regarding Claim 17, Van Rees discloses the flushing indicia comprises one or more LEDs located proximate a respective water source flush sensor ([0101] the alarm signal may be provided by a plurality of LED 28 emitting light; see Fig 2).
Regarding Claim 18, Van Rees discloses the flushing indicia comprises a database of records indicating the flushing history of any sensor connected to a node ([0110] calculation may be arranged  from a table stored in memory at the control circuit 40 or in the processing circuit 4, The inputs of this table are the measured supply and outlet fluid temperatures and the output is a time value of the delay period to be set for flushing the supplies or an adaptation factor of the delay period).

Claims 19 and 24-29 are rejected under 35 U.S.C. 103 as being unpatentable over Van Rees and Clark.
Regarding Claim 19, Van Rees discloses a water fluid monitoring device; [0020]), comprising:
a. a monitoring sensor placed in contact with a source of water flowing through a conduit ([0064], Fig 2 fluid flow through the fluid passage 18, or faucet/shower head piping), the monitoring sensor configured to track water flow-generated movement representative of water usage ([0099] the fluid flow detection device 42 detects a fluid flow through the fluid passage 18 of the fluid flow detection device);
b. potential water stagnation determination programming responsive to water flow-generated movement tracked by said monitoring sensor ([0100] calculated fluid flow absent time does not pass a maximum allowable stagnant fluid time, i.e. decision "No" of decision block 84, "Fluid flow absent time > maximum allowable stagnant fluid time?" and fluid flow remains absent, the fluid flow absent time is continuously aggregated by the electronic processing circuit 41); and
c. a water contamination user indication responsive to said potential water contamination determination programming ([0100] provides an alarm signal as indicated by block 86, "Provide alarm signaling"; [0101] the alarm signal may be provided by making one or a plurality of LED 28 emitting light).
Van Rees discuss water stagnation but doesn’t specify contamination.
Clark discloses a water contaminant sensor apparatus ([0013] a system for detecting, isolating, and flushing contaminated water in a municipal water supply system), comprising:
a. a monitoring sensor placed in contact with a source of water flowing through a conduit, the monitoring sensor configured to track water flow ([0025] as illustrated in FIG. 2, the monitoring and detection subsystem 23 includes at least one sensor 41a,b,c,...,n or an array of sensors 42 disposed in contact with water flowing through a conduit 44 in the water distribution network 17);
b. potential water contamination determination programming responsive to water flow-generated movement tracked by said monitoring sensor ([0025]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide contaminant monitoring as taught by Clark in the water monitoring system of Van Rees to provide a system that requires few changes to the infrastructure that is in place, is easy to operate and affordable, is scalable depending on the water supply system and threat level, and is capable of flushing contaminants from the water supply once contaminants have been detected, before the contaminated water reaches the users, as suggested by Clark ([0010]).
Regarding Claim 24, Van Rees discloses said monitoring sensor adapted to be in contact with a source of water flowing through a conduit, comprises a monitoring sensor connected to an external surface of said conduit (see Figs 10-12 where conduits from sink/shower are screwed into the monitoring device).
Regarding Claim 25, Van Rees discloses said monitoring sensor adapted to be in contact 
Regarding Claim 26, Van Rees discloses said monitoring sensor adapted to be in contact with a source of water flowing through a conduit comprises a sensor electrically connected to a microprocessor (see flow detection device 42 and processing circuit 41 of Fig 8).
Regarding Claim 27, Van Rees discloses said potential water calculates stagnation time).  Clark discloses a water contaminant sensor apparatus ([0013]).
Regarding Claim 28, Van Rees discloses said potential water step 86 provides alarm signal; [0038] a recorded spoken message).  Clark discloses a water contaminant sensor apparatus ([0013]).
Regarding Claim 29, Van Rees discloses said potential water .


Claims 20, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Van Rees and Clark, in view of CANFIELD et al. (Canfield; US 2013/0125625).
Regarding Claim 20, Van Rees discloses said monitoring sensor configured to track water flow-generated movement representative of water usage comprises a monitoring sensor the fluid flow detection device 42 detects a fluid flow through the fluid passage 18 of the fluid flow detection device*), but doesn’t specify flow vibrations.
In the same field of endeavor, Canfield discloses an electromechanical toilet leak detector comprises first and second enclosure portions. An adhesive structure disposed on the second enclosure portion, the adhesive structure in use for being removably adhered to the porcelain outer surface of a flush toilet. One of the first and second enclosure portions includes a groove that mates with a lip provided by the other of the first and second enclosure portions to provide a substantially water-resistant seal there between. A vibration sensing transducer disposed between the first and second enclosure portions generates a signal responsive to vibration generated by the toilet due to water inflow turbulence.
Canfield discloses sensing water flow vibrations ([0015] vibration generated by the toilet due to water inflow turbulence).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Van Rees with Canfield using ABC in order to distinguish between normal water sounds and leaks and provide an alert such as a visual and/or audible notification to inform a user or other entity when there is a leak , as suggested by Canfield ([0021]).
20>Regarding Claim 22, Van Rees discloses said monitoring sensor configured to track flow vibrations consistent with fluid usage comprises a monitoring sensor configured to track flowing fluid 
Canfield discloses sensing water flow vibrations ([0015] vibration generated by the toilet due to water inflow turbulence).
distinguishes vibrations from normal use of a toilet and vibrations of a leak).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Van Rees, Clark, and Canfield, further in view of Yang (US 2014/0166115).
20>Regarding Claim 21, Van Rees discloses said monitoring sensor configured to track flow 
In the same field of endeavor, Yang discloses a water hammer recognizing and energy saving water hammer prevention system and a method for controlling the same that is configured wherein in case of the selective on/off operations of a plurality of pumps in a pipe system in accordance with the change of the use environment, the pressure variation and level variation of an air chamber caused by water hammer are compared with reference values and set values, and they are divided into a normal mode and a safe mode, thereby controlling the air intake and exhaust of the air chamber and preventing energy consumption from unnecessarily occurring.
Yang discloses a monitoring sensor configured to track water hammer vibrations ([0022]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Van Rees with Yang using ABC in order to distinguish safe operation and save energy, as suggested by Yang (Abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a.	Goel et al. (Goel; US 2016/0076231) discloses sensing water flow vibrations ([0080] water flow sensor 180 may include a microphone 510 positioned adjacent a channel 504 of water flow. The microphone 510 may detect vibrations caused due to the water flow and data relating to vibration amplitude may be correlated to water flow rate).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S RUSHING whose telephone number is (571)270-5876.  The examiner can normally be reached on 10-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK S RUSHING/Primary Examiner, Art Unit 2685